Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



ZURICH AMERICAN INSURANCE
COMPANY, et aL,
                                                            Civil Action No. 19-11500
              Plaintffs,                                           (JMV)UBC)

       V.
                                                                   OPINION
BIG GREEN GROUP, LLC, et aL,

              Defendants.


John Michael Vazguez, U.S.D.J.

       This case concerns the breach of insurance contracts for failure to remit premium

payments.   D.E. 1   *   Currently pending before the Court is an unopposed motion for default

judgment pursuant to Fed. R. Civ. P. 55(b) by Plaintiffs Zurich American Insurance Company

(“ZAIC”) and Zurich American Insurance Company of Illinois (“ZAIC Illinois”) (collectively,

“Plaintiffs”) against Defendants Big Green Group, LLC; BOG Holdings I, LLC; and The Dennis

Group, LLC (collectively, “Defendants”). D.E. 9. The Court reviewed all submissions made in

support of this motion and considered the motion without oral argument pursuant to Fed. R. Civ.

P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below, Plaintiffs’ motion for default

judgment is DENIED.
I.      BACKGROUND’

       Plaintiffs issued workers compensation insurance policies to Defendants, under which

Defendants failed to remit thll payment of premiums. See generally D.E. I (“Compl.”). Plaintiffs

therefore brought claims for breach of contract, account stated, and unjust enrichment. Compl.            ¶N
39-59. Plaintiffs filed their Complaint on April 26, 2019. D.E. 1. Plaintiffs thereafter moved for

entry of default on June 14, 2019, D.E. 4, which the Clerk of the Court declined to enter because

service did not appear proper. Id. Plaintiffs subsequently filed a motion for reconsideration, D.E.

5, which they later withdraw, choosing instead to refile another motion for entry of default, D.E.

7. Upon entry of default, Plaintiffs then moved for default judgment as to all Defendants. D.E. 9.

II.    LAW AND ANALYSIS

       Federal Rule of Civil Procedure 55(a) allows for the entry of default against a party who

“has failed to plead or otherwise defend” claims against him. Fed. R. Civ. P. 55(a). Once a default

has been entered, the plaintiff “may [then] seek the Court’s entry of default judgement under either

Rule 55(b)(l) or Rule 55(b)(2).” Doug Brady, Inc.              i’.   N.J. Bldg. Laborers Statewide Funds, 250

F.R.D. 171, 177 (D.N.J. 2008); see also Nationwide Mutual Ins. C’o. v. Starlight Ballroom Dance

Club, Inc., 175 F. App’x 519, 521 n.l (3d Cir. 1984) (“Prior to obtaining a default judgment.

there must be entry of default as provided by Rule 55(a).”). “The entry of a default judgment is

largely a matter of judicial discretion, although the Third Circuit has emphasized that such

‘discretion is not without limits.   .   .   .   and [has] repeatedly state[d] [its] preference that cases be

disposed of on the merits whenever practicable.” Chanel, Inc. v. Gordashevshy, 558 F. Supp. 2d



  The Court derives the facts from Plaintiffs’ Complaint, D.E. 1, as well as the certifications and
ethibits submitted in conjunction with Plaintiffs’ motion for default judgment, D.E. 9. See
Trustees of the Teamsters Pension Trust Fund ofPhila. & Vicinity i Riccelli Premium Produce,
Inc.,No. 10-3000,2011 WL1114175,at*l (D.N.J.Mar.23,20l1).


                                                           2
532, 535 (D.N.J. 2008) (quoting F/ritz v Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984)). “Once

a party has defaulted, the consequence is that ‘the factual allegations of the complaint, except those

relating to the amount of damages, will be taken as true.” Teamsters Pension Fund ofPhiladelphia

and Vicinity v. Am. Helper, Inc., No. 11-624, 2011 WL 4729023, at *2 (D.N.J. Oct. 5, 2011)

(quoting DIRECTV, Inc. v. Pepe, 431 F.3d 162, 165 n.6 (3d Cir. 2005)).

        Prior to entering a default judgment, the court must “(1) determine it has jurisdiction both

over the subject matter and parties; (2) determine whether defendants have been properly served;

(3) analyze the Complaint to determine whether it sufficiently pleads a cause of action; and (4)

determine whether the plaintiff has proved damages.” Moroccanoil, Inc. v. JMG Freight Gro.

LLC, No. 14-5608, 2015 WL 6673839, at *1 (D.N.J. Oct. 20, 2015). Additionally, the court must

consider the following factors: (1) the prejudice suffered by the party seeking default; (2) whether

the party subject to default has a meritorious defense; and (3) the culpability of the party subject

to default. Doug Brady, Inc., 205 F.R.D. at 177. Importantly, “district courts must resolve all

doubt in favor of proceeding on the merits.” Id. (citing Zawadski de Bueno v. Bueno Castro, 822

F.2d 416, 420 (3d Cir. 1987)).

        Default was entered as to all Defendants on July 15, 2019. D.E. 8. However, “[bjefore the

Court can enter default judgment, it must find that process was properly sewed on the

[d]efendant[s].” Teamsters, 2011 WL 4729023, at *2 (citing Gold Kist, Inc. v. Lanrinburg Oil

Co., Inc., 756 F.2d 14, 19 (3d Cir. 1985)). Here, default judgment is not warranted because it

appears that Plaintiffs did not properly serve Defendants. At the very least, the Court has serious

concerns regarding Plaintiffs’ service.

        Plaintiffs initially attempted to serve Defendants via process sewer at the listed address of

Defendants’ registered agent, but the process sewer could not effectuate service because the



                                                   3
registered agent had apparently moved without providing a forwarding address.                   D.E. 9-2,

Yablonsky Ccii.,    ¶ 3.   Thereafter, Plaintiffs attempted to serve Defendants via process server at

their principal place ofbusiness; however, the process server again was unable to effectuate service

because the provided address instead belonged a different company. Id.         ¶ 4.   Plaintiffs then claim

that they were subsequently contacted via telephone by Defendants’ counsel, William Solomon,

who informed Plaintiffs that he was “representing Defendants in regard to the instant litigation,”

was “authorized to accept service of the Complaint on behalf of Defendants,” and “would indeed

accept service of the Complaint on behalf of Defendants.” Id.        ¶ 5.   As a result, Plaintiffs served

Mr. Solomon via (1) certified mail, return receipt requested, and (2) email, acknowledgement of

service requested. Id.     ¶ 6.   Plaintiffs contend that this was proper service of process. The Court

disagrees.

          Plaintiffs argue that they effectuated proper service under Federal Rule of Civil Procedure

4(h)(l)(A) and the accompanying Rule 4(e)(l) by serving Defendants in accordance with N.J. Ct.

R. 4:44(c)(l). D.E. 9-8, Yablonsky Cert., Ex. F, ¶ 15. Federal Rule of Civil Procedure 41h)U )(A)

states:

          (h) Serving a Corporation, Partnership, or Association. Unless federal law
          provides otherwise or the defendant’s waiver has been filed, a domestic or foreign
          corporation, or a partnership or other unincorporated association that is subject to
          suit under a common name, must be served:

              (1) in ajudicial district of the United States:

                 (A) in the manner prescribed by Rule 4(e)(l) for serving an individual[.1

Fed. R. Civ. P. 4(h)(l)(A). The accompanying Federal Rule of Civil Procedure 4(e)(l) states:

          (e) Serving an Individual Within a Judicial District of the United States. Unless
          federal law provides otherwise, an individual other than a minor, an incompetent
                                                           —




          person, or a person whose waiver has been filed may be served in a judicial district
                                                               —




          of the United States by:



                                                      4
            (1) following state law for serving a summons in an action brought in courts of
            general jurisdiction in the state where the district court is located or where
            service is made[.]

Fed. R. Civ. P. 4(e)(l). Accordingly, Plaintiffs argue that service on Defendants was proper

because service was made on Mr. Solomon            —   Defendants’ alleged attorney   —   pursuant to N.J. Ci.

R. 4:4-4(c)(1). Yablonsky Cert, Ex. F,       ¶IJ   14-15. Specifically, Plaintiffs argue that “[s]ervice of

the Defendants upon Mr. Solomon [was] proper as, by retaining him as counsel and providing him

with the authority to accept service of the Complaint, he became a ‘person authorized by

appointment or by law to receive service of process on behalf of [a] corporation’ pursuant to [N.J.

Ct. R.] 4:4-4(c)(l).” Id.   ¶J   14 (emphasis removed).

       N.J. Ct. R. 4:4-4(c)(1), however, does not exist. Rather, it appears that Plaintiffs are

referring to a citation to N.J. Ct. R. 4:4-4(c)(1) found in Trustees ofLoc. 478 Trucking and Allied

Industries Pension Fund v. Baron Holding Corp., 224 N.J. Super 485 (App. Div. 1988) (citing N.J

Ct. R. 4:4-4(c)( 1) for the proposition that “[t]he pertinent portion of [New Jersey Court] Rule [4:4-

4] provides that proper service of a corporation is upon either an officer, director, trustee, or

managing or general agent; or any person authorized by appointment or by law to receive service

of process on behalf of the corporation”); see also Yablonsky Cert., Ex. F, ¶j 11, 14. The Court

notes, however, that Baron Holding Corp. was decided over thirty years ago and presumably

referenced the New Jersey Court Rules in effect in 1988.

        With respect to the current New Jersey Court Rules, N.J. Ct. R. 4:4-4(c) does not contain

sub-provisions. N.J. Ct. R. 4:4-4(e) states, in relevant part, that

                [w]here personal service is required to be made pursuant to
                paragraph (a) of this rule, service, in lieu of personal service, may
                be made by registered, certified or ordinary mail, provided,
                however, that such service shall be effective for obtaining in
                personam jurisdiction only f the defendant answers (lie complaint
                or othenvise appears in response thereto, and providedfiinher that

                                                         S
               default shall not be entered against a defendant who fails to answer
               or appear in response thereto.

N.J. Ct. R. 4:4-4(c) (emphasis added). Thus, Rule 4:4-4(c) apparently requires the Court to deny

the current motion because Defendants did not file answers or otherwise appear in this matter.

       The language cited by Plaintiffs in reference to N.J. Ct. R. 4:44(c) appears to instead

mirror the language found in N.J. Ct. R. 4:44(a)(6). Compare Yablonsky CerL, Ex. F,               ¶   14

(arguing that service was proper under N.J. Ct. R. 4:44(c)( 1) because Mr. Solomon was a “person

authorized by appointment or by law to receive service of process on behalf of the corporation”)

(emphasis removed), with N.J. Ct. R. 4:4-4(a)(6) (explaining that in personam jurisdiction may be

obtained over a defendant by personally serving “any person authorized by appointment or by law

to receive service of process on behalf of the corporation”). But even construing Plaintiffs’ method

of service under N.J. Ct. R. 4:4-4(a)(6). service would still be improper because N.J. Ct. R. 4:4-

4(a) explicitly requires that “the summons and complaint    []   be personally sen’e&’   —   i.e. not by

mail or email. See N.J. Ct. R. 4:4-4(a) (explaining that the “primary method of obtaining in

personamjuñsdiction over a defendant in [New Jersey] is by causing the summons and complaint

to be personally served within [New Jersey]”) (emphasis added). Therefore, even assuming that

Mr. Solomon was, in fact, a person authorized to receive service on behalf of Defendants, service

does not appear to be proper under N.J. Ct. R. 4:4-4(c) or 4:4-4(a)(6).

       Moreover, the Court has concerns as to whether Mr. Solomon even agreed to accept service

on behalf of Defendants.      Plaintiffs claim that sometime after failing to personally serve

Defendants for the second time, they were subsequently contacted via telephone by Mr. Solomon,

who, according to Plaintiffs, indicated that he was counsel for Defendants and would accept

service on behalf of all Defendants. In support of this contention, Plaintiffs submit a single

sentence email in which Mr. Solomon appears to confirm that he would “accept[] service on behalf

                                                 6
of Big Green Group.” D.E. 9-6, Ex. D. Thereafter, Plaintiffs served Mr. Solomon via certified

mail, return receipt requested, and email.        It does not appear that Mr. Solomon executed an

acknowledgement of service form. To the extent Plaintiffs may be construing Mr. Solomon’s

agreement as waiving personal service, the facts above give the Court enough pause to warrant

denial of default judgment on such grounds. See Grand Entertainment Grp. v. Star Media Sales,

988 F.2d 476, 488 (3d Cit. 1993) (explaining that “the party asserting the validity of service bears

the burden of proof on that issue”); see also Doug Brady, Inc., 205 F.R.D. at 177 (explaining that

“district courts must resolve all doubt in favor of proceeding on the merits”) (citing Zawadski de

Bueno, 822 F.2d at 420)). Plaintiffs, moreover, do not provide any authority indicating that such

service was appropriate.

           Lastly, even if the Court were to find that Mr. Solomon did, in fact, agree to accept service,

his email confirmed that he was only “accepting service on behalf of Big Green Group.” D.E. 9-

6, Ex. D. However, there are three Defendants in this case: (1) Big Green Group, LLC; (2) BGG

Holdings I, LLC; and (3) The Dennis Group, LLC. While Plaintiffs contend that Mr. Solomon

indicated via telephone that he was authorized to accept service on behalf of all Defendants, this

assertion is undercut by the email submitted by Plaintiffs in which Mr. Solomon appears to have

agreed to accept service on behalf of Big Green Group, only.

           Assuming that is the case, “[i]f a default is entered against some defendants in a multi

party case, the preferred practice is for the court to withhold granting default judgment until the

action is resolved on its merits against the non-defaulting defendants.” Animal ScL Products, Inc.

1’.   China Nat. Metals & Minerals Import & Export Corp., 596 F. Supp. 2d 842, 849 (D.N.J. 2008).

This is because courts do not want to “create the risk of potentially inconsistent judgments.”

Eteam, Inc. v. Hilton Worldwide Holdings, Inc., No. 15-5057, 2016 WL 54676, at *3 (D.N.J. Jan.



                                                     7
5, 2016) (denying motion for default judgment where allegations against defaulting and non-

defaulting defendants were identical). To the extent Plaintiffs may argue that the reference to “Big

Green Group” instead encompasses all three Defendants, the Court is cognizant of the fact that

“district courts must resolve all doubt in favor of proceeding on the merits.” Doug Brady, Inc.,

205 F.R.D. at 177 (citing Zawadski de Bueno, 822 F.2d at 420). In sum, “the party asserting the

validity of service bears the burden of proof on that issue.” Grand Entertainment Grp., 988 F.2d

at 488. Here, the Court finds that Plaintiffs have not carried their burden, and therefore, Plaintiffs’

motion for default judgment is denied.

III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for default judgment, D.E. 9, is DENIED

without prejudice. Plaintiff shall be granted leave to re-serve Defendants within ninety (90) days

pursuant to the Federal Rules of Civil Procedure.2 If Plaintiff does not properly re-serve

Defendants within ninety (90) days and file proof of service on the docket within ninety-five (95)

days from receipt of this Order, then Plaintiffs’ motion for default judgment will be dismissed

without prejudice. An appropriate Order accompanies this Opinion.



                  5th,
Dated: February          2020


                                                        (Nc’ OQV’ç V
                                                       Johri”Michael Vazqz¼J.S.D.J.




2
  In lieu of re-serving Defendant Big Green Group, LLC, Plaintiffs may instead choose to provide
the Court with relevant authority which establishes that its service was proper as to Defendant Big
Green Group, LLC.
                                                   8
